Title: To James Madison from James Swan, 5 May 1804 (Abstract)
From: Swan, James
To: Madison, James


5 May 1804, Paris. “On the 19th. prairial in the 10th. french year, or 8 June 1802, I got a final Settlement with the french Government of all my private & Company claims. I delivered one or two Copies of the certificate of that Settlement to Mr Livingston our minister here, praying that he would forward it to you, to show Government, how unjustly I had been imprisoned.
“The balance certified to be due was about a million and half of Livres, which was composed of different articles on my private Accot. for Sums due to me for particular Supplys, after all European connections had ceased, and after I had returned to the United States, and even whilst I was in the Legislature of Massachusetts, and of divers articles on account of different Citizens in the United States, of which I was Charged as Attorney or Assignee.
“I beg’d the Commissaries of Comptability to put in all these private claims into the General Accot. of balances, so as to have but one certificate, and one sum only to receive, and that to avoid the danger of delay in receiving at the Treasury; for, if I had had nine warrants for the nine articles composing the Million and half, I should probably have received part of one at a time, and thus have my reimbursement procrastinated for years—whereas, having but one warrant, and that a large one, I should receive partial Sums and be no longer in receiving the whole, than I should be in receiving one of the nine. It made no odds then, as france was to pay all—now that there is a distinction, that circumstance can not opperate against me, since the Vouchers then produced prove the properties now, such as they were at the time.
“I have the honor to inclose you, Copies of the authentic certificate of the articles composing the general balance, of my Letter to the Director of Liquidation, of his answer—and of my Letter accompan[y]ing these to the American Commission the 1. feby. last.
“In the original Conjectural note before the American Board, I see against this claim written in Mr Marbois’ hand ‘About one million due to Swan personally, abstraction made of what is applicable to his associations’—the fact is, the private articles amount to 1.120.772 ₶..10s..—.
“I left Paris towards the end of October 1794 and arrived in the United States the 31 December following. The American Commissioners it would appear, because I was in Society with a frenchman in a house at Paris from 1 July 1791 to 1 July 1796, ‘for Commission Business from foreign Countries and shiping Goods to the United States.’ that I have lost my right to the benefit of the Convention, even for my private affairs, so that whatever I may have done, out of that Society on my private account, and with my individual private money, cannot be paid as other American Citizens.
“The 1st: 3d: 8th. & 9th articles were Sums paid in America & supplys furnished from the United States after my return: and the 1st. 3d. & 9th. after the Partnership ceased in Paris: the 2d. 5th. 6th. & 7th. articles belong to Citizens of the United States, as Crawford & Donaldson of Philadelphia, for balance due to them for supply of flour; to Brown & francis of Providence & John C. Jones of Boston for Value of Ships lost freighted to france, & to Henry Jackson of Boston for balance of a freight—for all of whom I was Attorney or transferee, and astonishing it is, to say—the Commissioners refuse to allow freights, as if the Supply of a Ship was different from the supply of flour.
“As to my domicile in this Country I never had one, i.e. settled in a house in my own furniture with my family about me, I never paid a tax or did one days Military Service either by personal or pecuniary contribution: in every instance I maintained my neutral character and by that means did so much Business, in time of War. If then I lived in france as other americans did at the time, why should their claims be admitted & mine not? My being concerned with a European, cannot contamenate my rights with others of my Countrymen. It is hard enough to lose what is due to that house: besides, can my residence in Paris lodged in furnished rooms, be regarded as domiciliated here, when other Americans are not, who lived as long in it as I did, and who besides were concern’d in privateering out of france, & yet their cases pass & mine are rejected? Such partiality cannot be the intention of our Government—nor is it that of france.
“Another reason against me is, that I was french agent. The thing never existed, excepting in the United States & that ended the fall of 1795—but if it had for many years, and I ask not for balances due on it, (for I withdrew the demand for the present, of the 9th. article in the inclosed Certificate) altho’ equally just with any other claim, being for Supplys from the United States in 1795—is that a reason why I should lose the faculty with other Citizens of Selling merchandize to, & of doing affairs with france, or of having the right of claiming & recovering what is due to me in a private character, when detached from such Agencies? It is true I did much Business in Europe by Contracts for Supplys—by Supplys on Commission—and are these reasons why I should not be paid my private credits against france? or even what may be due me for balance on these Businesses? The idea would be hostile to equity & common sense, it would be declaring, he who might do Business for the french Government, should lose the protection of the United States, and in an essential point his right of Citizen.
“The old house of Dallarde Swan & Co. have large claims which I have not presented, altho’ if there be money enough, I shall always think I am entitled to receive my portion in them. No Convention can be made, to deprive me of the right I possess, in common with other citizens of the United States: but where I did Business on my own Accot., as James Swan of Boston, and with my own property, it certainly is a forced, and unjust construction of the Treaty, to extend it to that, unless it be, that all Americans who did Business with, or make Supplys to france in Europe, should be excluded.
“I pray you, Sir, to lay this before the President. As a Citizen I claim his protection, and know nothing in the course of my life, which demerits it. If raising the price of agricultural produce, and giving extensive benefits to our shiping, be merits, I claim them exclusively. His liberal Construction of the Convention, and the true intention of the Contracting powers, which our Minister here has constantly expressed, must govern the Commission in this Business.”
